Pemberton, J.
(dissenting) — Recognizing that the concurring opinion states the law, I am satisfied, however, that the trial court properly interpreted the complaint in its memorandum opinion as follows:
“The defendants are seeking to improve their own conditions of living hy lowering the hours of labor from forty-eight to forty-four hours per week. That object is not unlawful and has much merit. In pursuit of that object they refuse to work for employers who insist upon maintaining a forty-eight-hour week of work. Their hope of success is in lawfully causing their opponents such loss of business that they -will prefer to accept a program of a forty-four-hour week. To this end the defendants refuse to allow their owm members to work for the offending employers and seek to persuade others not to do so. If fully successful in such an effort, the result would he that these employers could not secure competent employees and they could not maintain their business, in this case, of supplying printed matter to their customers. But if these offending employers can for a time place their business, in the hands of other printers and thereby retain their own trade, they may ultimately tire out or wear out their opponents. It follows that the scene of strife shifts from the field of original combat to the shop of the ally of the offending employer. Can the employing unions follow their -opponents to the new field of action and bring pressure there to win their cause ?
“Bear iii mind that the direct purpose of the deféndants is to ameliorate their own conditions of labor, to promote their own industrial welfare. They have primarily no quarrel with plaintiff as the ally of their opponents. Plaintiff, with full knowledge of the strife prevailing between defendants and their opponents, voluntarily assumes to aid those opponents by doing their printing, thereby enabling them to retain their customers and maintain their business.”
*293Paragraph IV of the complaint states:
“That on or about May 10th, 1921, the defendants, the International Typographical Union and the Seattle Typographical Union No. 202, by and with the consent and active cooperation of the other defendants herein and their associates, called out and directed to cease work the employees of said Seattle Typographical Union No. 202 in certain other printing establishments with whom this plaintiff had business arrangements, under which it did the linotyping and monotyping for such other printers, because such other establishments would not grant to said employees certain hours of employment . . .”
Paragraph VII of the complaint states as follows:
“That said other printing establishments upon whom said defendants had demanded a forty-four-hour week, and which refused and still refuse to make such concession, customarily and ordinarily, and in accordance with the usages in the printing trade were dependent upon the linotyping and monotyping establishments and printing shops for their metal or type necessary for their printing, among which linotyping and monotyping establishments was the plaintiff, and that the purpose and object of calling out said employees of the plaintiff belonging to said Seattle Typographical Union No. 202 was not to improve or better the wages, terms, hours or working conditions of said employees, but to further injure, hinder and embarrass the said other printing establishments who were dependent upon the plaintiff for their metal or type in carrying on their printing business, and to prevent this plaintiff from furnishing to such other printing establishments the metal or type necessary to the successful conduct of their said businesses . .
The strike against the other printing establishments was interfering with their printing business, and appellant admits in its complaint that the union men were called out of its establishment in order to prevent it “from furnishing to such other printing establish*294ments the metal or type necessary to the successful conduct of their said businesses.” .Appellant voluntarily ceased to be an innocent bystander, but became an active participant'in the controversy, and, under the! authorities referred to in the concurring opinion, cannot recover.
. The demurrer to the complaint was properly sustained, and I therefore dissent.